NOT DESIGNATED FOR PUBLICATION

                                           No. 123,931

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       MELISSA SCHRAND,
                                           Appellee,

                                                  v.

                             KANSAS DEPARTMENT OF REVENUE,
                                       Appellant.


                                 MEMORANDUM OPINION

       Appeal from Wyandotte District Court; WILLIAM P. MAHONEY, judge. Opinion filed October 7,
2022. Affirmed.


       Nhu Nguyen, of Legal Services Bureau, Kansas Department of Revenue, for appellant.


       Bruce D. Mayfield, of Bruce D. Mayfield, Chartered, of Overland Park, for appellee.


Before HURST, P.J., HILL and ATCHESON, JJ.


       PER CURIAM: The Kansas Department of Revenue appeals a district court's
reversal of the Department's order suspending the driving license of Melissa Schrand.
The Department claims the court abused its discretion because it has no burden of proof
at a judicial review of an administrative driving license suspension. The burden is on the
petitioner. The Department had agreed to subpoena the police officers for the hearing on
Schrand's petition for judicial review. After the police officers involved in the case, for
the second time, failed to honor the court's subpoenas and appear in court to give
testimony, Schrand was effectively denied her legal right to judicial review of an


                                                  1
administrative action. We see no abuse of discretion by the court reversing the driving
suspension order. We affirm.


Schrand refuses a breath alcohol test.


       Schrand was arrested for suspicion of driving under the influence in September
2018. Schrand refused a breath test and Kansas City, Kansas police officers provided her
with an Officer's Certification and Notice of Suspension, also known as Form DC-27.
The form was certified by three officers: Brett Bradfield, Yeng Vang, and Ken Garrett.


       Schrand requested an administrative hearing on her license suspension. Following
a hearing, the hearing officer affirmed Schrand's driving license suspension and issued an
administrative order suspending her license. The hearing officer noted that Schrand
admitted to having a drink, had slurred speech and bloodshot eyes, smelled of alcohol,
and failed field sobriety tests.


       Schrand asked the district court to either dismiss the Department's suspension of
her driving license or, in the alternative, conduct a judicial review of the administrative
hearing order. In her petition, Schrand alleged that the officers did not have reasonable
suspicion to request a preliminary breath test, did not have reasonable grounds to arrest
her, and the officers did not correctly provide her the required notices according to
Kansas law.


       Schrand's hearing was set three times. In January 2020 the hearing was continued
because all of the officers involved in Schrand's arrest failed to appear. This hearing was
continued over Schrand's objection because she had traveled from Ohio to be present for
the hearing. In March 2020 Schrand's hearing was continued because of the COVID-19
pandemic.


                                              2
       Schrand's final hearing date was in December 2020. Of the officers subpoenaed,
only Officer Yang appeared. Only the Department had subpoenaed the officers, and
Schrand relied on counsel's agreement that the Department would subpoena the officers.
Schrand's attorney orally moved to dismiss the Department's suspension of Schrand's
driving license because Officers Bradfield and Garrett failed to appear.


       Schrand's attorney explained that they needed Officer Garrett to make their case
because he is the officer who "went through the PBT process," arrested her, provided the
required notice to her, and transported her to the station. Schrand also alleged that Officer
Garrett gave her notice and "gratuitous advice" that she did not understand and was
relevant to her argument.


       The Department's attorney noted that Officer Vang—who appeared at the hearing
and was available to testify—interviewed Schrand, administered the field sobriety tests,
wrote a report describing why they had probable cause to arrest, and was present for her
arrest. The attorney also argued the court could rely on the officers' collective information
if only Vang testified.


       The district court said that it could not proceed with the hearing because two of the
officers involved were unavailable. The court dismissed the Department's suspension of
the driving license. The court also explained that it particularly trusted testimony from
one of the officers who failed to appear based on past experiences, and it could not get
the whole story without him there. The district court held that the officers' failure to
appear deprived Schrand of her due process and right to present the facts to the court.


       On appeal, the Department argues that the district court erred by granting
Schrand's motion to dismiss because of its witnesses' failure to appear since Schrand had
the burden at the hearing. It also argues that the district court erred in granting Schrand
relief after dismissing the petition for judicial review.

                                               3
The district court acted properly.


       Appeals from the administrative suspension of driving licenses are subject to
review under the Kansas Judicial Review Act, K.S.A. 77-601 et seq. K.S.A. 2021 Supp.
8-259(a); Rosendahl v. Kansas Dept. of Revenue, 310 Kan. 474, 480, 447 P.3d 347
(2019). But appeals to the district court are de novo. Manzano v. Kansas Dept. of
Revenue, 50 Kan. App. 2d 263, 267, 324 P.3d 321 (2014).


       Under the K.S.A. 77-621(c), the district court may grant relief if the agency action
violated constitutional rights, if the agency erroneously interpreted the law, if the agency
procedure was unlawful, and if the agency action was otherwise unreasonable, arbitrary,
or capricious. Manzano, 50 Kan. App. 2d at 267. On appeal, the burden of proving the
invalidity of the agency action rests on the party asserting such invalidity. K.S.A. 77-
621(a)(1). This means that the burden was on Schrand to prove that the Department
improperly suspended her license.


       Basically, the Department is arguing that it was up to Schrand to make her case
and she took no steps to ensure that she could offer her evidence to the court at the
hearing. The Department offers four points in support of its position:


       (1) Schrand had to make a diligent effort to bring in the officers;
       (2) there should be an inference that their testimony would have been adverse to
          Schrand;
       (3) Officer Vang could have testified to the officers' collective information; and
       (4) the officers did not have to appear at the hearing because the Form DC-27 was
          admissible without them.


In sum, the Department asks us to find that the district court abused its discretion by
shifting the burden of proving the validity of the agency action to the State.

                                              4
       Schrand argues that she relied on the Department's subpoenas to secure the
officers' presence at the hearing. In fact, there is evidence in the record that the
Department's attorney agreed to subpoena the officers. Schrand also included emails
between her attorney and the Department's attorney in the appendix of her brief. But she
did not request to add them to the record so we cannot consider them. See State v.
Warren, 302 Kan. 601, 614, 356 P.3d 396 (2015).


       The Department also relies on an unpublished Court of Appeals case in which the
court found that the licensee had the opportunity to call the certifying officer to testify but
chose not to. The court held that the Department "was under no obligation to call
witnesses or present evidence for the purpose of satisfying [licensee's] burden of proof
before the district court. Jennings v. Kansas Dept. of Revenue, No. 114,916, 2016 WL
4499587, at *2 (Kan. App. 2016) (unpublished opinion).


       We offer a note on professional responsibility. We do not take the Department's
argument to mean that a licensee seeking judicial review of agency action cannot rely on
the Department's attorney's agreement to subpoena its witnesses. And that Schrand
should have also subpoenaed the witnesses to ensure their appearance. If that was the
Department's argument, it would take us into far deeper waters than where we are now.
Attorneys make agreements with other attorneys all the time to facilitate the practice of
law. Attorneys should be able to rely on such promises.


       Schrand did have the burden of proof at the hearing. But unlike Jennings, there
was an agreement that the Department would subpoena the officers and secure them for
the hearing. Indeed, it subpoenaed the officers but two of them failed to appear for the
hearing twice. Without the officers' testimony, Schrand could not make her case. Because
of this agreement, the district court did not err in dismissing the Department's suspension
of Schrand's driving license, even though only the Department subpoenaed the officers.


                                               5
Frankly, if the officers would not honor the Department's subpoenas, we see nothing in
the record that shows they would have honored a subpoena submitted by Schrand.


Something important is lost when officers dishonor subpoenas and fail to appear.

       Suspension of driving licenses is a state action that adjudicates an important
interest of the licensee. Driving licenses may not be taken away without the procedural
due process required by the Fourteenth Amendment to the United States Constitution.
Due process does not require perfect procedure, but the fundamental requirement is the
opportunity to be heard at a meaningful time and in a meaningful manner. Kempke v.
Kansas Dept. of Revenue, 281 Kan. 770, 776, 133 P.3d 104 (2006).


       Kansas law establishes a two-step procedure for the suspension of licenses: (1) the
initial administrative hearing, and (2) a de novo hearing before the district court. Kempke,
281 Kan. at 795.


       Schrand argues she was denied her second hearing which was necessary to receive
due process. It was not Schrand's fault that the officers failed to appear. She notes that the
key witness, Officer Garrett, failed to appear—and even the district court commented on
the importance of his testimony.


       If the district court had conducted Schrand's hearing without Officers Bradfield
and Garrett, Schrand might have been denied the opportunity to be heard meaningfully
because she needed the officers' testimony to make her case. Although Officer Vang was
present, Schrand said Officer Garrett was her key witness because he was the one who
determined probable cause, arrested her, and gave her the required notices. And even
though the Form DC-27 could be admitted without the officers, one of Schrand's
arguments was about the verbal information Officer Garrett gave her, which could not be
found on the form.

                                              6
       Judicial review of agency actions should not be reduced to a make-do procedure
with whoever decides to appear at hearings. If we were to rule otherwise, then a licensee
could never have meaningful review because an officer could simply fail to appear at the
hearing, as these two did, and the licensee could never make her case. That is unfair and
unreasonable. The district court did not abuse its discretion here. This ruling was the
well-reasoned exercise of judicial discretion by an experienced jurist.


       The Department says that by dismissing the petition for judicial review, the district
court lost its jurisdiction to grant Schrand relief and therefore could not grant the relief
sought in Schrand's petition. Our review of the record does not reveal that the court, in
fact, dismissed this petition before vacating the Department's suspension order. Actually,
the Department asks this court to find that the district court had no jurisdiction and
reverse its decision. The Department cites no authority to support this argument. Pressing
a point without pertinent authority is like failing to brief an issue. We hold that issue is
waived or abandoned. In re Care & Treatment of Sigler, 310 Kan. 688, Syl. ¶ 1, 448 P.3d
368 (2019).


       Finally, citing K.S.A. 77-621(c), the Department contends the district court's order
violates the Judicial Review Act. That statute states that a reviewing court can grant relief
only if it finds one or more of the eight conditions listed in the statute applies to a case.
Failing to honor subpoenas is not on that list of eight.


       This argument would be pertinent if the court had conducted a hearing on the
merits of Schrand's petition for judicial review. But it did not because the failure of the
police officers to appear at the hearing prevented such a hearing. Instead, K.S.A. 77-
622(b) applies here. That statute states that on final disposition, a court may "set aside or
modify agency action." We see no reason to limit the court's choices in this situation to
continue the hearing on this petition a fourth time. Enough is enough.


                                               7
      The district court had the authority of law to reverse the Department's order
suspending Schrand's driving license and acted with reasonable discretion.


   Affirmed.




                                            8